
	
		III
		110th CONGRESS
		1st Session
		S. RES. 369
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2007
			Mr. Chambliss (for
			 himself, Mr. Isakson, and
			 Mrs. Lincoln) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating November 25, 2007, as
		  Drive Safer Sunday.
	
	
		Whereas motor vehicle travel is the primary means of
			 transportation in the United States;
		Whereas everyone traveling on the roads and highways needs
			 to drive more safely to reduce deaths and injuries resulting from motor vehicle
			 accidents;
		Whereas, according to the National Highway Traffic Safety
			 Administration, wearing a seat belt saved 15,434 lives in 2004, 15,632 lives in
			 2005, and 15,383 lives in 2006;
		Whereas Secretary of Transportation Mary Peters wants all
			 people of the United States to understand the life-saving importance of wearing
			 a seat belt and encourages motorists to drive safely, not just during the
			 holiday season, but every time they get behind the wheel; and
		Whereas the Sunday after Thanksgiving is the busiest
			 highway traffic day of the year: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages—
				(A)high schools,
			 colleges, universities, administrators, teachers, primary schools, and
			 secondary schools to launch campus-wide educational campaigns to urge students
			 to be careful about safety when driving;
				(B)national trucking
			 firms to alert their drivers to be especially focused on driving safely during
			 the heaviest traffic day of the year, and to publicize the importance of the
			 day using Citizen's Band (CB) radios and in truck stops across the
			 Nation;
				(C)clergy to remind
			 their members to travel safely when attending services and gatherings;
				(D)law enforcement
			 personnel to remind drivers and passengers to drive particularly safely on the
			 Sunday after Thanksgiving; and
				(E)all people of the
			 United States to use the Sunday after Thanksgiving as an opportunity to educate
			 themselves about highway safety; and
				(2)designates
			 November 25, 2007, as Drive Safer Sunday.
			
